DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S COMMENT (I)
Claims 1-6 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below.

EXAMINER' S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendment is presented to address a mere grammatical, formal matter not affecting the scope of the claims.

In the Claims:
Claim 1 has been amended to read as follows:
--
1. A medication for treating ulcerative colitis, the medication comprising: 
a container; 
ginger root, the ginger root being in a powder format; 
turmeric extract, the turmeric extract being in a powder format; 
blueberry extract, the blueberry extract being in a powder format; 
an anti-caking agent, the anti-caking agent being in a powder format; and
a filler, the filler being in a powder format; 
the ginger root, turmeric extract, the blueberry extract, the anti-caking agent and the filler being mixed and dispersed significantly evenly in a vessel, wherein contents of the vessel being dispensed into the container.
--

Relevant and Prior Art Made of Record
The following is an examiner’s statement of reasons for allowance:
Legge et al (US 2021/0038664 A1) is considered the closest art (and as evidence of the related prior art including AU 2018900407) – as the reference teaches a preferably orally-administrable form of a formulation comprising plant polyphenols. The formulation is useful for among other intended uses, treating gastrointestinal diseases disorders or conditions (see ‘664 at abstract and para [0004-0006]). The reference also teaches the useful polyphenol sources from among ginger and turmeric [0009]. Legge however does not teach a blueberry extract in a mixture with ginger and turmeric powders or further combination with powder anti-caking and filler materials. The instant claims are distinguished for the same in that the prior art does not teach or reasonably suggest a contained, powder composition comprising a mixture of powders of ginger root, turmeric, blueberry, anti-caking and filler materials, as instantly claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
EXAMINER’S COMMENT (I)
The claims are allowed for the reasons above. For clarity of the record it is noted that the “container” being a further limitation of the “medication” and being a medication for treating ulcerative colitis, is given the broadest reasonable interpretation and as equivalent phrasing to a dosage form, and includes capsules, gelatin containers (claims 5, 6) and pills or chewable pills (para. [0016]).
Conclusion
Claims 1-6 are allowed.				

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655